FILED
               UNITED STATES COURT OF APPEALS                 MAR 10 2015

                                                           MOLLY C. DWYER, CLERK
                       FOR THE NINTH CIRCUIT                U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,            No. 13-10281

         Plaintiff - Appellee,       D.C. No. 2:09-cr-00494-KJD-
                                     VCF-1
 v.                                  District of Nevada,
                                     Las Vegas
TARL BRANDON,

         Defendant - Appellant.      ORDER



UNITED STATES OF AMERICA,            No. 13-10282

         Plaintiff - Appellee,       D.C. No. 2:10-cr-00209-KJD-
                                     VCF-1
 v.                                  District of Nevada,
                                     Las Vegas
TARL BRANDON,

         Defendant - Appellant.



UNITED STATES OF AMERICA,            No. 13-10283

         Plaintiff - Appellee,       D.C. No. 2:10-cr-00407-KJD-
                                     GWF-1
 v.                                  District of Nevada,
                                     Las Vegas
TARL BRANDON,

         Defendant - Appellant.
Before: NOONAN, FERNANDEZ, and IKUTA, Circuit Judges.



      The memorandum disposition filed on December 11, 2014 is amended as

follows:

      At page 2, line 23, the following citation is added:

      “Eslaminia v. White, 136 F.3d 1234, 1237 & n.1 (9th Cir. 1998)”

      With this amendment, the panel votes to deny the petition for rehearing.

Judge Ikuta votes to deny petition for rehearing en banc and Judge Noonan and

Judge Fernandez recommend denying the petition for rehearing en banc.

      The full court has been advised of the petition for rehearing en banc, and no

judge of the court has requested a vote on whether to rehear the matter en banc.

Fed. R. App. P. 35.

      The petition for rehearing is DENIED and the petition for rehearing en banc

is DENIED.

      No further petitions for rehearing and for rehearing en banc will be

entertained.




                                          2